Motion by respondents to dismiss appeal from order entered November 29, 1960, denying plaintiff-appellant’s motion for a new trial, denied, on condition that appellant perfect its appeal from said order and its pending appeal from the judgment thereafter entered on February 2, 1961, and be ready to argue both appeals at the May Term, commencing April 24, 1961; appeals ordered on the calendar for said term. - Both appeals are directed to be heard together on one record. The record and appellant’s brief must be served and filed on or before April 3, 1961. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.